Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 06, 2020. Claims 1-6, 9-22 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-22  are rejected under 35 U.S.C. 103 as being unpatentable over Klemm et al. (Pub. No. : US 20160292204 A1)  in the view of Chua et al. (2013/0024457) 

As to claim 1 Klemm teaches a frequently asked questions (FAQ) maintenance support device for maintaining aspects of FAQ the FAQ maintenance support device comprising: 

extract search queries, the search queries corresponding to the question items of the customer stored in the FAQ search system, and for which all of the FAQ as search results have been determined as useless for the customer (paragraphs [0046]-[0047]); 
based on the clustered items, providing at least one candidate question item of FAQ for maintenance (paragraphs [0010]-[0011], [0043]);
the question items registered in the FAQ search system (paragraph [0058]).
Klemm does not explicitly disclose but Chua teaches extract determined question items that have been determined as question items of a customer, from contents of an inquiry from the customer and a response to the customer (paragraphs [0012], [0014], [0030]);
perform clustering of items (paragraphs [0030]-[0031]), the items comprising: 
the determined question items (paragraphs [0030]-[0031], [0035]), and 
the extracted search queries (paragraphs [0030]-[0031], [0035]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Klemm by adding the above limitations as taught by Chua to provide quality of the selected question-answer pairs and generates FAQ data using the selected question-answer pairs of the CQA data (Chua, abstract). 



As to claim 2 Klemm together with Chua teaches a FAQ maintenance support device as claimed in claim 1. Chua teaches wherein the performing of the clustering presents at least one of: a first cluster, the first cluster not including the question items of FAQ registered in the FAQ search system are not present, and a second cluster, the second cluster including a plurality of question items of FAQ registered in the FAQ search system (paragraph [0032]). 

As to claim 3 Klemm together with Chua teaches a FAQ maintenance support device as claimed in claim 1. Klemm teaches wherein the extracting of the determined question items deletes determined question items that are not associated with the search queries among extracted determined question items (paragraph [0056]). 

As to claim 4 Klemm together with Chua teaches a FAQ maintenance support device as claimed in claim 1. Klemm teaches wherein the performing of the clustering sorts and presents items of at least one cluster in ascending order of a distance to a center of gravity of the at least one cluster (paragraph [0043]). 

As to claim 5 Klemm together with Chua teaches a FAQ maintenance support device as claimed in claim 1. Chua teaches wherein the performing of the clustering presents a set of clusters ordered based on one of: clusters having higher densities, clusters having greater numbers of items, or clusters having greater values each obtained by multiplying a density by a ratio of a number of items in a cluster to a total number of items (paragraph [0026], [0029]). 

As to claim 6 Klemm together with Chua teaches a FAQ maintenance support device as claimed in claim 1. Klemm teaches the performing of the clustering performs clustering recursively based on a predetermined threshold on a number of items in a cluster (paragraph [0028]). 

As to claim 9 Klemm together with Chua teaches a FAQ maintenance support device as claimed in claim 1. Klemm teaches computer executable instructions when executed further cause the system to: interactively receive a customer input, the customer input indicating an answer candidate to the FAQ being useless (paragraph [0010]). 

As to claims 10-22, they have similar limitations as of claims 1-6, 9 above. Hence, they are rejected under the same rational as of claims 1-6, 9 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169